DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/875152 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 7/17/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “empty space (215’)”, “central spine (240)”, “central strip (414)”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both “outwardly diverging proximal member (312)” and “straight central member (312)”.  


Specification
The disclosure is objected to because of the following informalities: “Arryhtmias” is misspelled in Par. [0048].  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the leaflets” to –the plurality of leaflets- in ll. 6, 8 & 9 (three times).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “each leaflet” to –each of the plurality of leaflets- in ll. 11-12.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “the leaflets” to –the plurality of leaflets- in ll.1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “each leaflet” to –each of the plurality of leaflets- in ll. 1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “the leaflets” to –the plurality of leaflets- in ll.1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “the members” to –members- in ll. 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “the members” to –members- in ll. 1.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  amend “each leaflet” to –each of the plurality of leaflets- in ll. 1.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “each leaflet” to –each of the plurality of leaflets- in ll. 1.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “the leaflets” to –the plurality of leaflets- in ll. 1.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “the leaflets” to –the plurality of leaflets- in ll. 1.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  amend “the leaflets” to –the plurality of leaflets- in ll. 1.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “each leaflet” to –each of the plurality of leaflets- in ll. 1.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “the leaflets” to –the plurality of leaflets- in ll. 11, 13 & 17 (three times).  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend “each leaflet” to –each of the plurality of leaflets- in ll. 6.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  amend “the connectors” to –the plurality of connectors- in ll. 15.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend “connectors and the first and second outer members” to –connectors, the first outer member or the second outer member- in ll. 15-16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by BAR-TAL et al. (2016/0338770).
Concerning claim 1, as illustrated in at least Fig. 1-3 & 7, BAR-TAL et al. disclose an apparatus (probe 24; [0024]) comprising:
(a) a catheter shaft assembly having a proximal end and a distal end, the catheter shaft assembly defining a longitudinal axis, the catheter shaft assembly including an outer sheath with a distal end (probe 24 comprises catheter 24 having an outer sheath 34; [0024]); and 
(b) an end effector associated with the distal end of the catheter shaft assembly, the end effector comprising a plurality of leaflets, the leaflets being configured to transition between a first configuration and a second configuration, the leaflets being configured to fit within the outer sheath in the first configuration, the leaflets being configured to expand outwardly away from the longitudinal axis in the second configuration in response to being exposed distally relative to the distal end of the outer sheath (open lattice 220 comprises intertwined filaments 100 (two intertwined filaments 100 are taken to be one leaflet, such that in Fig. 7, three leaflets 100: 1-2, 100: 3-4, 100: 4-5 are taught // or // three intertwined filaments 100 are taken to be one leaflet, such that in Fig. 7, two leaflets 100: 1-3, 100: 4-6 are taught) that can be moved between a compressed configuration within outer sheath 34 and an uncompressed/open glove/cone configuration when moved distally relative to distal end of sheath 34; [0037-0039]), each leaflet comprising: 
(i) a flexible body defining a plurality of openings (intertwined filaments 100 define a plurality of openings; Fig. 7), and 
(ii) a plurality of electrodes positioned on the flexible body (each filament has at least one electrodes, where Fig. 7 illustrates more than one electrode on each filament 100; [0037]).
Concerning claim 2¸ BAR-TAL et al. disclose the leaflets (100:1-6) being resiliently biased to expand outwardly away from the longitudinal axis in the second configuration in response to being exposed distally relative to the distal end of the outer sheath ([0038]; Fig. 7).
Concerning claim 3¸ BAR-TAL et al. disclose each leaflet (100:1-6) having a distal end, the leaflets (100:1-6) being configured to diverge away from the longitudinal axis in the second configuration (Fig. 7).
Concerning claim 4¸ BAR-TAL et al. disclose the electrodes (28) comprising a pair of bipolar sensing electrodes (28) configured to sense potentials in tissue when connected appropriately ([0024], [0028], [0037]; Fig. 7).
Concerning claim 5¸ BAR-TAL et al. disclose the electrodes (28) comprising at least one ablation electrode (28) when connected appropriately ([0028], [0037]; Fig. 7).
Concerning claim 6¸ BAR-TAL et al. disclose each flexible body (100: 1-3, 100: 4-6) comprising: (A) a central spine member (central filament 100), and (B) a first plurality of members (outer half of exterior filaments 100) extending outwardly from the central spine member (100) (annotated Fig. 7).

    PNG
    media_image1.png
    744
    778
    media_image1.png
    Greyscale

Concerning claim 7¸ BAR-TAL et al. disclose members of the first plurality of members being straight (top portion is straight) (annotated Fig. 7).
Concerning claim 8¸ BAR-TAL et al. disclose members of the first plurality of members extending obliquely (portion below straight portion extends obliquely) relative to the central spine member (100) (annotated Fig. 7).
Concerning claim 9¸ BAR-TAL et al. disclose each flexible body (100: 1-3, 100: 4-6) further comprising a second plurality of members (inner portions of exterior filaments 100), each member of the first plurality of members (outer half of exterior filaments 100) having a first end (bottom part) positioned at the central spine member (central filament 100), each member of the first plurality of members (outer half of exterior filaments 100) having a second end (top part) positioned at a member of the second plurality of members (inner portions of exterior filaments 100) (annotated Fig. 7).
claim 10¸ BAR-TAL et al. disclose the central spine member (central filament 100) being straight (top portion is straight) (annotated Fig. 7). 
Concerning claim 11¸ BAR-TAL et al. disclose each flexible body (100: 1-3, 100: 4-6) having a proximal end and a distal end, with a central axis passing through the proximal end and distal end of the flexible body (100: 1-3, 100: 4-6), each flexible body (100) further comprising a plurality of members (each of 100) extending from the proximal end and the distal end (Fig. 7).
Concerning claim 12¸ BAR-TAL et al. disclose the plurality of members (each of 100) including proximal portions extending outwardly away from the central axis of the flexible body to diverge from the proximal end of the flexible body (100: 1-3, 100: 4-6) (Fig. 7).
Concerning claim 13, BAR-TAL et al. disclose the plurality of members (each of 100) including distal portions extending toward the central axis of the flexible body (100: 1-3, 100: 4-6) to converge at the distal end of the flexible body (100: 1-3, 100: 4-6) when within the sheath (34) (Fig. 2).
Concerning claim 14, BAR-TAL et al. disclose at least a portion of each leaflet (100: 1-3, 100: 4-6) being resiliently biased to assume a flat, planar configuration due to the material properties of nitinol ([0030]).
Concerning claim 15, BAR-TAL et al. disclose at least a portion of each leaflet (100: 1-3, 100: 4-6) being resiliently biased to assume a three-dimensionally curved configuration ([0038]; Fig. 7). 
claim 16, BAR-TAL et al. disclose the leaflets (100: 1-2, 100: 3-4 100: 5-6) being angularly spaced apart from each other equidistantly about the longitudinal axis (Fig. 7).
Concerning claim 17, BAR-TAL et al. disclose the leaflets (100: 1-2, 100: 3-4 100: 5-6) being further configured to transition from the second configuration to a third configuration, with distal ends of the leaflets (100: 1-2, 100: 3-4 100: 5-6) diverging away from the longitudinal axis in the second configuration, and with distal ends of the leaflets (100: 1-2, 100: 3-4 100: 5-6) converging toward the longitudinal axis in the third configuration when an appropriate force is acted upon the leaflets since they are resiliently biased ([0038]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2008/0243116) in view of de la Rama et al. (2017/0112405).
Concerning claim 1, as illustrated in at least Fig. 1-2C, Anderson discloses an apparatus (catheter sheath 10; [0047]) comprising:
(a) a catheter shaft assembly having a proximal end and a distal end, the catheter shaft assembly defining a longitudinal axis, the catheter shaft assembly including an outer sheath with a distal end (outer sleeve 20 is co-axially arranged around electrode lead 12; [0047-0048]); and 
(b) an end effector associated with the distal end of the catheter shaft assembly, the end effector comprising a plurality of leaflets, the leaflets being configured to transition between a first configuration and a second configuration, the leaflets being configured to fit within the outer sheath in the first configuration, the leaflets being configured to expand outwardly away from the longitudinal axis in the second configuration in response to being exposed distally relative to the distal end of the outer sheath (distal end of sleeve 20 defines a plurality of petals 22 and secondary leaves 26 that are movable from a closed configuration to an open, operative configuration; [0049], [0052]), each leaflet comprising: 
(i) a flexible body (secondary leaves 26 are flexible to move between the closed and open configurations; [0015], [0050]), and 
(ii) an electrode positioned on the flexible body (each leaf 26 carries an elongate electrode 28; [0052]).
Anderson fails to disclose the flexible body defining a plurality of openings and the electrode to comprise a plurality of electrodes positioned on the flexible body.  However, de la Rama et al. disclose an apparatus (101) comprising a catheter shaft assembly (107) and an end effector (110) associated with the distal end of the catheter shaft assembly (107) and comprising a leaflet (410/420/430/440/450/460/470/500/540/580), the leaflet comprising a flexible body having a plurality of openings (associated understructures of 410/420/430/440/450/460/470/500/540/580) and a plurality of electrodes (502-1…502-16).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Anderson such that the flexible body defines a plurality of openings and the electrode to comprise a plurality of electrodes are positioned on the flexible body in order to provide the benefit of a leaflet that conforms to tissue to maintain good electrical contact with the tissue and to determine a degree of 
Concerning claim 2¸ Anderson discloses the leaflets (26) being resiliently biased to expand outwardly away from the longitudinal axis in the second configuration in response to being exposed distally relative to the distal end of the outer sheath ([0042], [0052]; Fig. 1 & 2C).
Concerning claim 3¸ Anderson discloses each leaflet (26) having a distal end, the leaflets (26) being configured to diverge away from the longitudinal axis in the second configuration ([0052]; Fig. 2C).
Concerning claim 4¸ Anderson discloses the electrodes (502-1…502-16) comprising a pair of bipolar sensing electrodes (502-1…502-16) configured to sense potentials in tissue ([0081]; Fig. 18A-22).
Concerning claim 5¸ de la Rama et al. further disclose the electrodes (502-1…502-16) comprising at least one ablation electrode (502-1…502-16) ([0081]; Fig. 18A-22).
Concerning claim 6¸ de la Rama et al. further disclose each flexible body (associated understructures of 460/470) comprising: (A) a central spine member (461-1 & 461/2 // or //471-1 and/or 471-2), and (B) a first plurality of members (467 // or // 474-1…474-6 // or // 462 // or // 472) extending outwardly from the central spine member (467 // or // 474-1…474-6) (Fig. 18F-G).
claim 7¸ de la Rama et al. further disclose members (468-1, 468-2 // or // 474-1…474-6 // or // 462 // or // 472) of the first plurality of members (467 // or // 474-1…474-6) being straight (Fig. 18F-G).
Concerning claim 8¸ de la Rama et al. further disclose members (466-1, 466-2 or more proximal portions of 467 // or // 462 // or // 472) of the first plurality of members (467 // or // 474-1…474-6) extending obliquely relative to the central spine member (461-1 & 461/2 // or //471-1 and/or 471-2) (Fig. 18F).
Concerning claim 9¸ de la Rama et al. further disclose each flexible body (associated understructures of 460/470) further comprising a second plurality of members (467 // or // 474-1…474-6), each member of the first plurality of members (462 // or // 472) having a first end positioned at (“at” can be defined as: “used as a function word to indicate presence or occurrence in, on, or near; www.m-w.com) the central spine member (461-1 & 461/2 // or //471-1 and/or 471-2), each member of the first plurality of members (462 // or // 472) having a second end positioned at a member of the second plurality of members (467 // or // 474-1…474-6) (Fig. 18G).
Concerning claim 10¸ de la Rama et al. further disclose the central spine member (461-1 & 461/2 // or //471-1 and/or 471-2) being straight (Fig. 18F-G). 
Concerning claim 11¸ de la Rama et al. further disclose each flexible body (associated understructures of 410/420/430/440/450/460/470/500/540/580) having a proximal end and a distal end, with a central axis passing through the proximal end and distal end of the flexible body (associated understructures of 410/420/430/440/450/460/470/500/540/580), each flexible body (associated understructures of 410/420/430/440/450/460/470/500/540/580) further comprising a 
Concerning claim 12¸ de la Rama et al. further disclose the plurality of members (associated understructures of 410/420/430/440/450/460/470/500/540/580) including proximal portions extending outwardly away from the central axis of the flexible body (associated understructures of 410/420/430/440/450/460/470/500/540/580) to diverge from the proximal end of the flexible body associated understructures of 410/420/430/440/450/460/470/500/540/580) (Fig. 18A-22).
Concerning claim 13, de la Rama et al. further disclose the plurality of members (associated understructures of 410/420/430/440/450/460/470/500/540/580) including distal portions extending toward the central axis of the flexible body (associated understructures of 410/420/430/440/450/460/470/500/540/580) to converge at the distal end of the flexible body (associated understructures of 410/420/430/440/450/460/470/500/540/580) (Fig. 18A-22).
Concerning claim 14, de la Rama et al. further disclose at least a portion of each leaflet (410/420/430/440/450/460/470/500/540/580) being resiliently biased to assume a flat, planar configuration ([0194]).
Concerning claim 15, de la Rama et al. further disclose at least a portion of each leaflet (410/420/430/440/450/460/470/500/540/580) being resiliently biased to assume a three-dimensionally curved configuration ([0083]). 
Concerning claim 16, Anderson discloses the leaflets (26) being angularly spaced apart from each other equidistantly about the longitudinal axis (Fig. 2C).
claim 17, Anderson discloses the leaflets (26) being further configured to transition from the second configuration to a third configuration, with distal ends of the leaflets (26) diverging away from the longitudinal axis in the second configuration, and with distal ends of the leaflets (26) converging toward the longitudinal axis in the third configuration when an appropriate force is acted upon the leaflets since they are resiliently biased (0042, [0052]; Fig. 1 & 2C).
Concerning claim 19, as illustrated in at least Fig. 1-2C, Anderson discloses a catheter (catheter sheath 10; [0047]) comprising:
(a) a catheter shaft assembly having a proximal end and a distal end, the catheter shaft assembly defining a longitudinal axis, the catheter shaft assembly including an outer sheath with a distal end (outer sleeve 20 is co-axially arranged around electrode lead 12; [0047-0048]); and 
(b) an end effector associated with the distal end of the catheter shaft assembly, the end effector comprising a plurality of leaflets (distal end of sleeve 20 defines a plurality of petals 22 and secondary leaves 26; [0049], [0052]), each leaflet comprising: 
(i) a flexible body having a distal end (secondary leaves 26 are flexible to move between the closed and open configurations; [0015], [0050]), and 
(ii) an electrode positioned on the flexible body (each leaf 26 carries an elongate electrode 28; [0052]), 
the end effector being operable to transition between a first configuration, a second configuration, and a third configuration (secondary leaves 26 are flexible to move between the closed and open configurations; [0015], [0050]), 
the leaflets being configured to fit within the outer sheath in the first configuration (closed configuration; [0050], Fig. 1), the leaflets being configured to orient the distal ends of the flexible bodies outwardly away from the longitudinal axis in the second configuration in response to being exposed distally relative to the distal end of the outer sheath (open configuration; [0050], Fig. 2C), 
and the leaflets being configured to orient the distal ends of the flexible bodies toward the longitudinal axis in the third configuration while being exposed distally relative to the distal end of the outer sheath (leaflets 26 are capable of moving a third configuration with the distal ends oriented towards the longitudinal axis while also being exposed when an appropriate force is applied).
Anderson fails to disclose the electrode to comprise a plurality of electrodes positioned on the flexible body.  However, de la Rama et al. disclose an apparatus (101) comprising a catheter shaft assembly (107) and an end effector (110) associated with the distal end of the catheter shaft assembly (107) and comprising a leaflet (410/420/430/440/450/460/470/500/540/580), the leaflet comprising a flexible body having a plurality of openings (associated understructures of 410/420/430/440/450/460/470/500/540/580) and a plurality of electrodes (502-1…502-16).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Anderson such that the electrode to comprise a plurality of electrodes are positioned on the flexible body in order to provide the benefit of a leaflet that conforms to tissue to maintain good electrical contact with the tissue and to determine a degree of contact with the tissue and to perform bipolar 
Concerning claim 20, as illustrated in at least Fig. 1-2C, Anderson discloses a catheter (catheter sheath 10; [0047]) comprising:
(a) a catheter shaft assembly having a proximal end and a distal end, the catheter shaft assembly defining a longitudinal axis, the catheter shaft assembly including an outer sheath with a distal end (outer sleeve 20 is co-axially arranged around electrode lead 12; [0047-0048]); and 
(b) an end effector associated with the distal end of the catheter shaft assembly, the end effector comprising a plurality of leaflets (secondary leaves 26 are flexible to move between the closed and open configurations; [0015], [0050]), each leaflet comprising:
(v) an electrode (each leaf 26 carries an elongate electrode 28; [0052]). 
Anderson fails to disclose each leaflet comprising: (i) a central spine extending along a center axis, (ii) a first outer member extending from a first location on the central spine to a second location on the central spine, (iii) a second outer member extending proximate the first location on the central spine to a location proximate the second location on the central spine, (iv) the electrode comprises a plurality of connectors extending from the central spine and connected to one of the first and second outer members, and (v) a plurality of electrodes disposed on at least one of the connectors, central spine and the first and second outer members.  However, de la Rama de la Rama et al. disclose an apparatus (101) comprising a catheter shaft assembly (107) and an end effector (110) associated with the distal end of the catheter shaft assembly  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2008/0243116) in view of de la Rama et al. (2017/0112405), as applied to claim 17, in further view Ameling et al. (DE 10345023)
Concerning claim 18, Anderson in view of de la Rama et al. fail to disclose at least one control wire operable to transition the leaflets from the second configuration to the third configuration.  However, Ameling et al. disclose an apparatus comprising a catheter shaft assembly (12) and an end effector comprising a plurality of leaflets (18) that can move between first configuration with leaflets being configured to fit within the outer sheath (Fig. 2), second configuration with leaflets configured to expand outwardly away and diverge away from from the longitudinal axis in response to being exposed distally relative to the distal end of the outer sheath (Fig. 1) and third configuration with distal ends of leaflets converging toward the longitudinal axis (partially between Fig. 1-2).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Anderson in view of de la Rama et al. to further comprise at least one control wire operable to transition the leaflets from the second configuration to the third configuration in order to provide the benefit of assuming partially expanded states as taught by Ameling et al. ([0041-0042])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794